Opinion by
Judge Lindsay :
If the United States Courts ever had jurisdiction to try persons charged with offenses against the laws of Kentucky, a *560question not necessary to decide, this court knows judicially that since the passage of the act of assembly making negroes competent witnesses, the United States District Court in this state has refused to entertain jurisdiction of indictments (found by grand juries in the state courts) against negroes for such offenses.
If the motion in this case to transfer to the federal court had prevailed, the prosecution would undoubtedly have been remanded to the state court by that tribunal. It follows, therefore, that no matter what may have been the proper construction of the law “aforetime,” that the motion in this case did not oust the Jessamine 'Circuit Court of its jurisdiction.
Judgment affirmed.
-, for appellee.